—• This action, brought in the Supreme Court, Kings County, to recover $10,000 damages for alleged personal injuries, was noticed for trial for the December, 1948, term. By a notice dated February 4, 1952, the demand was increased to $35,000, and by a notice dated May 6, 1953, further increased to $75,000. On *723May 22, 1953, the case reached the head of the Trial Term Calendar, for the selection of a jury. Due to repeated adjournments at the request of defendants, the ease was not reached for trial before the 1953 summer recess of the court. On July 23, 1953, defendants for the first time sought an examination before trial of plaintiff, by serving a notice therefor. Plaintiff having failed to appear, defendant Heinig moved, by an order to show cause dated September 21, 1953, to dismiss the complaint or, in the alternative, to stay all proceedings by plaintiff until such examination be held. Said defendant appeals from the order denying said motion. Order affirmed, with $10 costs and disbursements. No opinion. Adel, Acting P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ., concur.